Exhibit 10.15



 
November 1, 2008
 
 
AlphaMetrix, LLC
AlphaMetrix Aspect Fund – MT0001
AlphaMetrix Managed Futures LLC (Aspect Series),
AlphaMetrix Managed Futures (Aspect) LLC
c/o AlphaMetrix, LLC
181 West Madison
Suite 3825
Chicago, Illinois  60602


UBS Financial Services Inc.
Alternative Investments US
51 West 52nd Street
New York, NY 10019
Attn: Operations – 23rd Floor




 
RE:  Offering of Units of Limited Liability Company Interest in AlphaMetrix
Managed Futures LLC (Aspect Series)
 
Aspect Capital Limited:
 
This letter (this “Letter Agreement”), together with the AlphaMetrix Managed
Futures Platform Advisory Agreement (the “Advisory Agreement”) confirms our
mutual understanding regarding the proposed relationship regarding: (i)
AlphaMetrix Managed Futures LLC (Aspect Series) (the “Aspect Series”),
established under the law of the State of Delaware as a “segregated series” of
AlphaMetrix Managed Futures LLC (the “U.S. Platform”), a Delaware series limited
liability company; (ii) AlphaMetrix Managed Futures (Aspect) LLC (the
“Intermediate Fund”), a Delaware limited liability company into which the Aspect
Series will invest substantially all of its capital and (iii) AlphaMetrix Aspect
Fund – MT0001 (the “Trading Fund”), a Cayman Islands company into which the
Intermediate Fund will invest substantially all of its capital.  The Aspect
Series, the Intermediate Fund and the Trading Fund are collectively referred to
herein as the “Series.”
 
The Series will be sponsored (in reliance on the representations and warranties
set forth herein) and administered by AlphaMetrix, LLC (the “Sponsor”).  The
trading of the Series will be managed by the undersigned (the “Trading Advisor”)
on a fully-discretionary basis and UBS Financial Services Inc. and certain of
its affiliates (collectively, the “Selling Agent”) will act as selling agent for
the units of limited liability company interest (“Interests”) of the
Series.  For the avoidance of doubt, the Sponsor is forming and marketing the
Series specifically in order, and on the basis, that it be managed by the
Trading Advisor.
 
This Letter Agreement is given for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and in entering into this
Letter Agreement the parties hereto intend to be legally bound.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Defined terms used herein and not otherwise defined shall have the meanings set
forth in the Advisory Agreement.
 
The Offering
 
1.            The Selling Agent shall use reasonable efforts to distribute the
Interests privately.  The Selling Agent shall act solely as an agent in
attempting to distribute the Interests and shall in no respect have any
indemnity obligation with respect to the Interests nor shall the Selling Agent
in any respect be deemed to have guaranteed that any minimum amount of Interests
shall be sold.
 
2.           The Trading Advisor hereby consents to the distribution of (a) the
Series’ Confidential Disclosure Document, as supplemented and amended from time
to time (collectively, the “Memorandum”), as well as all other sales and
promotional material relating to the Series distributed by the Selling Agent or
the Sponsor with respect to the Series with the information therein with respect
to the Trading Advisor and related parties as approved by the Trading Advisor,
and (b) all other written information approved by the Trading Advisor for
distribution (collectively, the “Trading Advisor Information” and, together with
the Memorandum, the “Approved Trading Advisor Information”).  The Trading
Advisor covenants: (c) to promptly inform the Sponsor of any material changes to
the Trading Advisor Information; (d) to maintain the Trading Advisor’s
capability to manage the Series pursuant to the trading program and strategy
(the “Program”) contemplated by the Memorandum (including, without limitation,
not accepting other accounts to be managed pursuant to the Program if doing so
would impair the Trading Advisor’s ability to manage the Series due to
speculative position limits or otherwise); and (e) to cooperate with the Selling
Agent to the extent necessary for the Selling Agent to market the Series as well
as to perform ongoing due diligence relating to the Trading Advisor.
 
The Selling Agent and the Sponsor hereby each confirm that it shall only
disclose the Approved Trading Advisor Information to investors or potential
investors as part of its investor reporting with respect to the Series (for the
avoidance of doubt, any other information or sales and promotional material
shall not be disclosed to investors or potential investors unless the Selling
Agent or Sponsor has first obtained the prior written consent of the Trading
Advisor, such consent not to be unreasonably withheld or delayed).  When
disclosing any Approved Trading Advisor Information to its investors, the
Selling Agent or the Sponsor shall inform each investor that the information is
confidential and has been prepared solely for such client’s internal use, and
that under no circumstances should such information be shared with any third
party without the Sponsor’s and/or Selling Agent’s prior written consent.  The
Selling Agent and the Sponsor each acknowledge and agree that any reports which
contain the Approved Trading Advisor Information shall contain a disclaimer to
the effect that: (i) such report is being provided for information purposes only
and does not constitute an offer to sell, or a solicitation of an offer to
purchase any interests in any underlying pooled vehicles or managers named
therein; and (ii) such report is for use by sophisticated and professional
investors only who possess the appropriate appetite for risk and, as such, is
not suitable for private individuals.
 
3.           The Trading Advisor hereby consents to the name “AlphaMetrix
Managed Futures LLC (Aspect Series)” as the designated names of the Aspect
Series, “AlphaMetrix Managed Futures (Aspect) LLC” as the designated name of the
Intermediate Fund and “AlphaMetrix Aspect Fund – MT0001” as the designated name
of the Trading Fund; provided that the right to use such names shall end upon
the termination of this Letter Agreement and/or the Advisory Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.           The Trading Advisor acknowledges that the Series is one of the
private managed futures funds managed as part of the AlphaMetrix Managed Futures
Platform established by the Sponsor and its affiliates, and that the processes
used to maintain such platform are the sole, proprietary, confidential and
valuable property of the Sponsor.  The Trading Advisor further acknowledges that
the names “AlphaMetrix Managed Futures LLC (Aspect Series),” “AlphaMetrix
Managed Futures (Aspect) LLC”, “AlphaMetrix Aspect Fund – MT0001” (subject to
the terms above and excluding the “Aspect” name) and “AlphaMetrix” and any
derivative or logo or trademark or service mark or trade name associated
therewith are the valuable property of the Sponsor and its affiliates.  The
Trading Advisor Parties shall have the right to use such name(s), derivatives,
logos, trademarks or service marks or trade names (“Brand Content”) only with
the prior written approval of the Sponsor, in its sole discretion, except that
no such approval shall be required for the use of the “Aspect” name.  Upon
termination of this Letter Agreement, the Trading Advisor Parties shall
forthwith cease to use any such Brand Content.
 
Compliance with Law
 
5.            (a)           The Selling Agent represents and agrees that it
shall comply in all material respects with all material applicable laws in
connection with the offer and sale of the Interests.
 
(b)           The Sponsor represents and warrants that it shall comply in all
material respects with all material applicable laws in connection with the
Sponsor’s sponsorship of the Series.
 
6.           The Trading Advisor represents and warrants that it shall comply in
all material respects with all material applicable laws in performing its
services hereunder.
 
Indemnification
 
7.           The Sponsor and each person affiliated with the Sponsor and their
respective officers, directors, controlling persons (within the meaning of
Section 15 of Securities Act of 1933, as amended), employees, partners and
shareholders (each an “AlphaMetrix Party”) shall be indemnified by the Trading
Advisor against any direct loss, liability, claim, damage or expense (including
the reasonable cost of investigating or defending any alleged loss, liability,
claim, damage or expense and reasonable counsel fees incurred in connection
therewith) incurred by any AlphaMetrix Party resulting from a demand, claim,
lawsuit or proceeding arising out of any untrue statement or omission of a
material fact (considered in light of the circumstances under which such
statement or omission was made) contained in or omitted from the Trading Advisor
Information, or arising out of a breach of the Trading Advisor’s
representations, warranties and covenants herein.
 
The procedural aspects of the foregoing indemnity shall be as set forth in the
Advisory Agreement, mutatis mutandis.
 
Access to Information: Confidentiality
 
8.           Upon the reasonable request of, and upon reasonable notice of not
less than three Business Days from, the Sponsor, the Trading Advisor shall
permit the Sponsor to review at the Trading Advisor’s offices during normal
business hours such trading records as it reasonably may request for the purpose
of confirming that the Trading Fund has been treated equitably on an overall
basis with respect to advice rendered during the term of this Agreement by the
Trading Advisor in relation to other accounts managed by the Trading Advisor
pursuant to the Program (for the avoidance of doubt, the parties acknowledge
that the Sponsor may inspect, subject to
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
such restrictions as the Trading Advisor may reasonably deem necessary or
advisable so as to preserve the confidentiality of proprietary information and
the identity of its clients:  (i) such trading records of the accounts managed
by the Trading Advisor pursuant to the Program and (ii) certain performance
information of other accounts traded pursuant to the Program, during normal
business hours as the Sponsor reasonably may request; in each case provided,
however, that the Trading Advisor shall not be required by the foregoing to
reveal any information the disclosure of which would cause the Trading Advisor
to breach any other contractual confidentiality obligations to which the Trading
Advisor is subject).  The Trading Advisor may, in its discretion, withhold from
any such report or inspection the identity of the client for whom any such
account is maintained, and in any event the Sponsor shall keep confidential all
such information obtained by it from the Trading Advisor.
 
9.           Each party agrees that it shall hold in strict confidence and shall
not disclose to any third party or to any of its own employees other than on a
‘need to know’ basis any and all data and information obtained from another
party (unless such information is or becomes readily ascertainable from public
information or trade sources) and shall ensure that its officers, employees and
authorized representatives do not disclose such information to others without
the prior written consent (except in the case of audit) of the party from whom
it was obtained, except if disclosure is required by a regulatory body or the
Series’ auditors, or in the opinion of counsel such disclosure is required by
law, and then only with as much prior written notice to the other party as is
practical under the circumstances.  For the avoidance of doubt, the Trading
Advisor Parties shall not discuss the Series with any person other than its
attorneys, auditors and other advisors, including any members of the press
without the prior approval of the Sponsor.
 
10.           The AlphaMetrix Parties shall not distribute or circulate any
sales literature or promotional or other material that contains any reference to
the Trading Advisor Parties without the prior written approval of the Trading
Advisor or the relevant Trading Advisor Party, as appropriate (provided that
additional approval need not be obtained for reprinted materials that had
received prior approval unless the Trading Advisor notifies an AlphaMetrix Party
that such materials are no longer approved).
 
11.           No party shall use the name of any other party or its affiliates
in any publicity release or advertising without the prior written consent of
such party, which consent may be withheld in its sole discretion.
 
12.           No Trading Advisor Party shall seek to market the Interests except
in conjunction with, and as agreed to by, the Sponsor.
 
Capacity
 
13.           The Trading Advisor agrees to make its advisory services available
to the Series for up to at least US$250 million in net capital contributions to
the Series through the thirty-sixth calendar month-end following the Initial
Closing Date of the Series, unless otherwise required by market conditions (as
reasonably determined by the Trading Advisor).  The AlphaMetrix Parties
understand that the Trading Advisor shall consider making additional investment
capacity available thereafter in its sole discretion.
 
Fee Arrangement
 
14.           The Trading Advisor shall charge the Series a monthly Management
Fee of 2% of the Net Asset Value of the Trading Fund and a quarterly Performance
Fee of 20% of the New Net Trading Profits generated by the
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Trading Advisor as set forth in the Advisory Agreement.  In order to defray the
costs of UBS Financial Services Inc. in marketing the Interests, the Trading
Advisor shall pay UBS Financial Services Inc. a monthly amount equal to 25% of
the Management Fee (equivalent to 50 basis points applying the current
Management Fee) within 28 days of the end of each calendar month provided that
the Trading Advisor has actually received payment of the Management Fee from the
Trading Fund.  For the avoidance of doubt, (i) any amounts paid by the Trading
Advisor to UBS Financial Services Inc. hereunder shall be deemed to be inclusive
of value added tax or any other taxes or charges analogous to value added tax or
otherwise that may be applicable; and (ii) any deferral by the Trading Advisor
of its portion of the Management Fee shall not affect its obligation to UBS
Financial Services Inc.
 
Clearing Costs and Other Fees
 
15.           The Sponsor hereby agrees and shall use its reasonable best
efforts, on an ongoing basis, to: (i) monitor and review all brokerage
arrangements; (ii) compare the fees charged by UBS AG-affiliated brokers to
market standards; and (iii) assess the impact of brokerage expenses on the
performance of the Series.
 
General
 
16.           The obligations of each party hereto to consummate the
transactions provided for herein are subject to all representations and
warranties of the other parties contained herein being true and correct in all
material respects as of the date hereof and as of the date of the transactions
contemplated hereby, as well as to all of the conditions set forth in the
Advisory Agreement.
 
17.           For the avoidance of doubt, no provision of this Letter Agreement
shall be deemed to constitute a waiver of any person’s rights or claims under
any federal or state securities laws.
 
18.           Termination of the Advisory Agreement shall operate as a
termination of this Letter Agreement.  The representations, warranties,
covenants and indemnities set forth herein shall survive any sale of Interests
and any termination of this Letter Agreement.
 
19.           This Letter Agreement shall inure to the benefit of and be binding
upon the Selling Agent, the Trading Advisor Parties and the indemnified persons
hereof and each of their respective successors and assigns.
 
20.           The governing law, counterparties, method of execution, rules of
interpretation, notice and other procedural provisions set forth in the Advisory
Agreement shall be equally applicable to this Letter Agreement.
 
[Remainder of page intentionally left blank]
 


 

 
5

--------------------------------------------------------------------------------

 

If the foregoing correctly embodies our mutual agreement relating to the subject
matter referred to herein, please execute and re-deliver to us a copy of this
Letter Agreement whereupon it shall become a binding agreement among us.
 
Sincerely,
 
ALPHAMETRIX, LLC
 
By: _______________________________
Name:
Title:
 
By: _______________________________
      Name:
      Title:
ALPHAMETRIX MANAGED FUTURES (ASPECT) LLC
 
By: AlphaMetrix Managed Futures LLC (Aspect Series)
Its: Sole Member
 
By: AlphaMetrix, LLC
 
Its: Manager
 
 
By: _________________________________
      Name:
      Title:
 
By: _______________________________
      Name:
      Title:
 
 
ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES)
 
By: AlphaMetrix, LLC
 
By: _________________________________
      Name:
Title:
 
By: _______________________________
      Name:
      Title:
 
 
ALPHAMETRIX ASPECT FUND – MT0001
 
By: _________________________________
Name:
Title:  Director
 
By: _______________________________
      Name:
      Title:   Director
 
 
ASPECT CAPITAL LIMITED
 
By: _________________________________
Name:
Title:
 

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Agreed and Accepted:
 
UBS FINANCIAL SERVICES INC.
 
By: _______________________________
   Name:
   Title:
 
By: _______________________________
   Name:
   Title:
 


 


 
cc:           UBS Securities LLC
 
 
 
 
7